                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 3/18/2020
 -------------------------------------------------------------- X
 JEFFREY A. WEDEMIRE,                                           :
                                                                :
                                              Plaintiff,        :
                                                                :   20-CV-2319 (VEC)
                            -against-                           :
                                                                :         ORDER
                                                                :
 LUIS A. CONCEPCION AND MILLER AUTO :
 LEASING CO.,                                                   :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 17, 2019 Plaintiff filed a Complaint in the Bronx County

Supreme Court (Dkt. 1);

        WHEREAS on March 16, 2020 Defendant filed a Notice of Removal, removing this case

to the United States District Court for the Southern District of New York (Dkt. 1);

        WHEREAS venue is proper in a “judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred, or a substantial part of property that is the subject

of the action is situated,” 28 U.S.C. § 1391(b)(2);

        WHEREAS Plaintiff’s Complaint indicates that the accident giving rise to this claim

occurred at 192 Court Street, Brooklyn, New York 11201 (Dkt. 1, Ex. A);

        IT IS HEREBY ORDERED that no later than April 3, 2020, either party may file a letter

showing cause why this case should not be transferred to the United States District Court for the

Eastern District of New York pursuant to 28 U.S.C. § 1404(a). If there is no objection or if any

objection is not well founded, the case will be transferred.




                                                   Page 1 of 2
SO ORDERED.
                                         ________________________
Date: March 18, 2020                        VALERIE CAPRONI
      New York, New York                  United States District Judge




                           Page 2 of 2
